Le Grand, C. J.,
delivered the opinion of this court.
This case, in our opinion, is not such an one as1 authorised the orphans court to fix the commissions of the administrators al a per centage less than the minimum established by the act of 1798, chapter 101, sub-chapter 10, section 2. The allowance of five per cent, which was made to the appellants, was not to them in their own right, but in that of the estate of Raphael C. Edelen, Jr., who was entitled to it as administrator for the partial administration of the estate of his father, R. C. Edelen, Sen. Their claim is founded on the complete administration of the estates of 3!. C. Edelen, Sen., and Sarah A. Edelen. The question of commissions for the administration of the estate of R. C. Edelen, Jr., is not before us.
Under the interpretation which has been given to the acts of 1798, chapter 101, and 1820, chapter 174, it would have-been competent to the orphans court to have allowed to the appellants, as administrators of R. C. Edelen, Jr., less than five per cent, for his partial administration of the estate of his father. McPherson’s Adm’r, vs. Israel, Adm’r of Agnew, 5 G. & J., 63. But where, as in the case now before us, there has been a complete administration, to use the language of the *426case referred to, “ the court cannot descend below five per cent, on the whole property.”
The ease of Stevenson, et al., vs. Schriver, 9 Gill and Johns., 324, establishes the right of a party deeming himself aggrieved by the orders or decrees of the orphans court to appeal to this court, and any one on whose interests such orders or decrees have a tendency to operate injuriously, is deemed a party in the meaning of the term.
It appears- sufficiently plain from the record that the order of the orphans court was passed on- the petition of the appellants, although the petition is not set out in words. We do-not deem it essential there should have been an answer to the petition. The case in 9 G. & J., to which we have referred, authorises an appeal from any or der which the party may deem to affect his interests injuriously.
Order reversed and case remanded,